NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


CHARLES KADI,                               )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-629
                                            )
MASSEY SERVICES, INC.,                      )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Bard D. Rockenbach of Burlington &
Rockenbach, P.A., West Palm Beach and
Dean Burnetti of Dean Burnetti Law,
Lakeland, for Appellant.

Daniel J. Gerber, Lena Mirilovic, and
Christian H. Tiblier of Rumberger, Kirk &
Caldwell, Orlando, for Appellee.



PER CURIAM.


              Affirmed.



LaROSE, C.J., and LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.